Citation Nr: 0736278	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously denied by the Board in a 
December 2005 decision.  The veteran appealed that decision 
to the Court of Appeals for Veterans Claims (Court).  By 
Joint Motion for Remand, the Court vacated the Board's 
December 2005 decision and remanded the veteran's claim in 
April 2007.  Prior to rendering a final decision in this 
matter, however, additional development should be 
accomplished, including obtaining the records of hip 
replacement surgery anticipated in August 2005, records of VA 
treatment dated prior to 2000, and having the veteran 
examined for VA purposes.  

Furthermore, the Board notes that, during the pendency of the 
veteran's appeal, the Court issued a decision in Dingess  v. 
Nicholson, 19 Vet. App. 473 (2006), holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, the veteran has not been 
notified of all the elements of his claim as required by the 
decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
discusses the criteria for assigning a 
disability rating and an effective date for 
an award of benefits.  

2.  With any necessary assistance from the 
veteran, attempt to obtain records of hip 
treatment (including surgical treatment) from 
any private medical care provider who treated 
the veteran since August 2005.

3.  Obtain the veteran's medical records from 
the VA Medical Center in Atlanta, Georgia, 
for treatment for complaints related to the 
veteran's hip disorder from 1998 through 
2000.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims file must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should indicate 
that he has reviewed both the claims file and 
this remand in his/her report.

After reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (at least a 50 percent 
probability) that the osteoarthritis of the 
veteran's right hip (first diagnosed in 
December 1998) had its onset in service or is 
related to any injury or disease incurred in 
service.  In rendering an opinion, the 
examiner is requested to consider the places, 
types and circumstances of the veteran's 
service (including his recent testimony 
regarding hip pain in service) as well as the 
veteran's post-service occupational and 
recreational history.  

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



